DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 12/02/2020.
Claims 1, 7, 11, 17 and 20 are amended.
Claims 1-20 are pending.
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive. 
101
Applicant argues there are additional elements in their claims, particularly, "wherein the subscription message includes a payment authorization to transfer an approved fund from a second party bank account to a virtual account service bank account; establishing a data connection between the second party bank account and the virtual account service bank account; invoking, using the established data connection, a transfer of the approved fund from the second party bank account to the virtual account service bank account; [and] in response to meeting the at least one first threshold, automatically executing the initiated joint deal, wherein the 11 of 18  Examiner respectfully disagrees.
First, an authorization to transfer funds from one account to another, the term “invoke”, as used in the specification(¶ 24, 95, 101, 108, 109), “In step 370 the server 120 invokes a transfer of the approved amount of funds from the second party's bank account to the bank account of the virtual account service via the data connection”, is used to mean to execute or start, and automatic execution of the joint transaction, automates the payment transfers for the transaction participants, are a fundamental economic practice which is under the umbrella of certain methods of organizing human activity. The use of a computer to automatically execute a function is a generic function of a computing device as Applicant is claiming automation of a human activity. 
Secondly, the foundation of “online group payments” is that the payments are shared. Applicant argues that the risk of being left with a bill is addressed but claims do not provide this solution. According to the claims, the second party provides subscription and authorization. In the instance that the second party does not provide these requirements, the first party is not prevented from the risk that they pay the total price. Also, even without an automated system, a first party would have the ability to cancel a transaction if all parties did not want to contribute to the transaction, this is not a technical improvement to an already existing human activity, or technology or a 
The 101 rejections for claims 11-19 were not addressed. 
112(a)
Applicant recites specification (¶ 43, 44, 46, 48, 59), to explain the expanse of the “virtual account service” In the specification, the “The term “virtual account service” as used herein may refer to a computer system suited for implementing method steps as involved in the disclosure. The term “virtual account service” as used herein may also refer to a service suited for performing method steps as involved in the disclosure. The former may be the computer system 10, which comprises the connection 149 and/or the network 141, and may be able to perform the first, second, third and fourth function. The latter may be the first, second, third and fourth function regarded as one unit. The virtual account service may be used via a mobile device and may be in this case regarded as a mobile application.”
Applicant has adopted the limited definition and scope of claim 11 to be “The term “virtual account service” as used herein may refer to a computer system suited for implementing method steps as involved in the disclosure… The former may be the computer system 10, which comprises the connection 149 and/or the network 141, and may be able to perform the first, second, third and fourth function.” In the disclosure (¶ 43), “The computer system 10 may be suited for implementing method steps as involved in the disclosure. The computer system 10 comprises at least a first computer system 100, a second computer system 120 and a third computer system 140.” Moving forward the claims will be addressed with this scope. 

103
Applicant argues Kumar does not disclose “wherein the initiated joint deal includes at least one first threshold”. Examiner disagrees.
Kumar states (column 11, line 13-28, 61-67, column12, line 1-3, column 13, line 18-33) “The primary participant (the payer who initiates the payment transaction) can also establish policies that will govern a transaction. For instance, the primary participant could establish the following set of policies: (i) other participants can demand change of payment mode; (ii) Participant A can ask Participant B to pay a certain amount (that is, dynamic changing of payment amount); (iii) allow other participants to add parties; and (iv) allow other participants to vote out parties. Numerous other alternatives are possible here as well…”In Kumar, the primary participant establishes policies (thresholds), the conditions that should occur for the joint transaction.
Applicant argues Isaacson does not teach “wherein the subscription message includes a payment authorization to transfer an approved fund from a second party bank account to a virtual account service bank account”. Examiner disagrees.
First, the limitation describes non-functional descriptive data in a message. Secondly, Isaacson (¶ 85, 91, 108-112, 148, 173, 179, 180, 235)-  states “the system can optionally receive from the giver a request to establish a subscription, the request indicating at least one subscription requirement. Then the system can establish the subscription to automatically apply a subscription amount of money to transactions of the recipient or applies a gift card amount according to a policy based on the at least one subscription requirement. …This policy easily enables the recipient to simply use credit/debit card) at a qualifying merchant (grocery store) and it is applied on schedule according to the subscription policy… The control engine 1522 communicates with the bank 1532 (which can represent one or more separate financial institutions) to identify bank accounts 1534 associated with the respective social network accounts 1530 of the multiple givers. The control engine 1522 reserves, withdraws, or holds funds for the virtual gift card from the identified bank accounts 1534.” The card used is not exclusively gift card. The card can also be a debit card that is linked to a bank, hence the bank account.  The combination of Kumar and Isaacson teach the amended independent limitation. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to a method, claims 11 and 20 are directed to an article of manufacture.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea


101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application. All limitations presented in Applicants claim are accounted for and applied within the abstract idea. The use of the recited virtual account service does not appear to be necessary as a teller or financial agent can enact the recited steps of registering users, subscribing users, connecting them to an account and transferring information/funds, which currently recite the automation of human activity and functions of a generic computer component. Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, 

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a fundamental economic practice in multiple parties to a transaction splitting costs as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 2-10, and 12-19 are also rejected. 
Regarding claims 11-19, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Regarding claim 11, the claim recites “one or more computer readable memories”. Giving the claim its broadest reasonable interpretation, a readable memory as transitory media is a signal. A signal is a carrier wave or other propagation media, according to MPEP 2106 II IV, however, there are four categories of invention: process, machine, article of manufacture or composition of matter, therefore, as a "signal" is not a category of invention nor a subset of one of the categories, it does not represent patent eligible subject matter. See In re Nuijten, 84 U.S.P.Q.2d 1495 (Fed. Cir. 2007), Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77. Dependent claims 12-19 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites “the one or more memories”.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 12-19 are rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ananda Kumar et al. (9,773,237) (“Kumar”), and further in view of Isaacson (2012/0150728) (“Isaacson”).
Regarding claims 1, 11 and 20, Kumar discloses initiating, using the virtual account service and input data received from the registered first party, a joint deal with a merchant, wherein the initiated joint deal includes at least one first threshold; (column 7, 
Kumar- i) a primary user initiates a transaction and adds a set of payers… the primary payer has already specified each person's contribution amount in step (i))… The primary participant (the payer who initiates the payment transaction) can also establish policies that will govern a transaction. For instance, the primary participant could establish the following set of policies: (i) other participants can demand change of payment mode; (ii) Participant A can ask Participant B to pay a certain amount (that is, dynamic changing of payment amount); (iii) allow other participants to add parties; and (iv) allow other participants to vote out parties. Numerous other alternatives are possible here as well… Along with managing the life cycle of the child payment transactions (including fund locking, payment, payment status, and rollback of payment for participating individuals), the transaction manager also maintains the long-life-cycle parent payment transaction, taking appropriate actions according to the status of its child transactions. (column 11, line 13-28, 61-67, column12, line 1-3, column 13, line 18-33)

publishing the initiated joint deal and the at least one first threshold within the virtual account service (column 11, line 5-60, column 12, line 16-63, column 14, line 30-35); 
Kumar- (ii) a co-browsing /co-editing session is opened that tracks the login status, payment status, and other state indicators of each of the users…There are two options for logging in to the session: (i) the vendor/payee or the primary 

establishing a data connection between the second party bank account and the virtual account service bank account (Figure 6, 9; column 7, line 32-69, column 8, line 1-54, column 11, line 13-16, column12, line 35-62, column 13, line 13-61, column 14, line 35-39, column 15, line 18-51, column 17, line 41-49); 
Kumar-  mod 355 acts as the transaction manager for the three concurrent sessions. Alternatively, there could be a single session to which Acme's sub-system, Mike, Nancy's agent, and Nancy's credit card issuer's computer are all parties…. 355 sets up three (3) communication sessions which will all substantially overlap in time as the parties commit to and execute at least some of their various split payments… (iii) a third session between Nancy's credit card issuer's computer 112 (including any intermediate gateway computers (not separately shown in FIG. 1)) and Acme server sub-system 102…. Each payer is using one of modes 615, which in this embodiment include Internet, phone banking, and mobile money. The transaction manager (not shown) creates a long-life parent payment transaction and also spawns child transactions for each participant payment. The transaction manager is equipped to connect to different payment gateways, Financial institutions: include, but are not limited to, banks, credit unions, credit card issuers,…  Along with managing the life cycle of the child payment transactions (including fund locking, payment, payment status, and rollback of payment for participating individuals), the transaction manager also 

    PNG
    media_image1.png
    993
    1157
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    1038
    1265
    media_image2.png
    Greyscale

invoking, using the established data connection, a transfer of the approved fund from the second party bank account to the virtual account service bank account (Figure 6, 9; column 7, line 32-69, column 8, line 1-54, column 13, line 1-66, column 14, line 1-50, column 15, line 35-51); 
Kumar-  Participating users 720 provide required payment details and have committed payments that will process upon the parent payment being committed. Transaction manger 705 sets up connections with different payment gateways 715 as necessary depending on the mode of payment of each of users 720, and keeps track of the status of each payment …Bob, however, who is paying through a mobile device , does not have the option of locking in an amount, so he makes his payment outright…  Along with managing the life cycle of the child payment transactions (including fund locking, payment, payment status, and rollback of payment for participating individuals), the transaction manager also maintains the long-life-cycle parent payment transaction,  (column 13, line 8-61, column 14, line 1-10)

in response to meeting the at least one first threshold, automatically executing the initiated joint deal, wherein the executed joint deal includes, executing a merchant payment associated with the joint deal (column 11, line 5-60, column 13, line 1-61, column 14, line 44-50); and 
Kumar- (iv) once each user has locked in his or her contribution, a final commit is done, either automatically by one or more triggers or manually by one of the payers, thereby committing the main payment transaction and successfully completing the split payment…(ii) triggers can be set so that when the transaction amount is collectively reached by contributing parties, the main transaction is automatically committed; (iii) a long parent transaction is established that waits to commit or roll back individual payments of transaction participants…Notice that in this example session, the parent transaction was automatically committed once the transaction amount was reached.  (column 11, line 13-38, column 13, line 14-17)

in response to a cancelation of the initiated joint deal, automatically rescinding the payment authorization from the second party (column 8, line 13-24, column 12, line 4-12, column 13, line 1-61, column 14, line 48-58).  
Kumar- Some embodiments of the present disclosure facilitate refunds by the vendor (that is, the payment recipient) in cases of incomplete transactions, such as where one of the co-payers failed to pay his or her portion of the transaction prior to session timeout, or where the transaction was withdrawn by one or more 

Kumar does not disclose registering a first party using a virtual account service; 
subscribing, using the virtual account service, a second party to the joint deal in response to receiving a subscription message from the second party associated with the joint deal, wherein the subscription message includes a payment authorization to transfer an approved fund from a second party bank account to a virtual account service bank account.

Isaacson teaches registering a first party using a virtual account service (Abstract; ¶ 214); 
Isaacson –Where the system uses a transaction history to identify a qualifying transaction, when users register for the system to be givers and/or recipients, and provide account information, or in an existing record of their credit/debit cards, the user can provide authorization for a service to login to their accounts and perform the appropriate scan. (¶ 214)

subscribing, using the virtual account service, a second party to the joint deal in response to receiving a subscription message from the second party associated with the joint deal, wherein the subscription message includes a payment authorization to 
Isaacson – The system can optionally receive from the giver a request to establish a subscription, the request indicating at least one subscription requirement. Then the system can establish the subscription to automatically apply a subscription amount of money to transactions of the recipient or applies a gift card amount according to a policy based on the at least one subscription requirement. …This policy easily enables the recipient to simply use their virtual gift card (credit/debit card) at a qualifying merchant (grocery store) and it is applied on schedule according to the subscription policy… The control engine 1522 communicates with the bank 1532 (which can represent one or more separate financial institutions) to identify bank accounts 1534 associated with the respective social network accounts 1530 of the multiple givers. The control engine 1522 reserves, withdraws, or holds funds for the virtual gift card from the identified bank accounts 1534. (¶ 108, 180)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumar (column 2, line 54-57), which teaches “receiving from each payer of the plurality of payers, through the communication session(s), a commitment to enter into a first financial transaction” and Isaacson(¶ 108), which teaches “the system can optionally receive from the giver a request to establish a subscription, the request indicating at least one subscription requirement” in order to provide a split transaction between multiple parties with conditions for the transaction fulfillment  (Isaacson; Abstract; ¶ 3).
Regarding claims 2, and 12, Kumar discloses automatically executing the merchant payment associated with the joint deal in response to meeting the at least one first threshold (column 11, line 5-60, column 13, line 1-61, column 14, line 44-50).  
Regarding claims 3, and 13, Kumar discloses P201702965US01Page 32 of 37executing the merchant payment associated with the joint deal in response to meeting the at least one first threshold and receiving, using an interface of the virtual account service, an execution release command (column 11, line 53-62, column 15, line 58-61, column 16, line 36-40).  
Regarding claims 4, and 14, Kumar discloses wherein the at least one first threshold includes a minimum number of parties subscribed to the initiated joint deal (column 11, line 5-60, column 14, line 1-17, 44-50).  
Regarding claims 5, and 15, Kumar discloses wherein the at least one first threshold includes a maximum individual party price for the initiated joint deal (column 11, line 5-60, column 14, line 1-17, column 15, line 1-6).  
Regarding claims 6, and 16, Kumar discloses wherein the initiated joint deal further comprises a second threshold, wherein the at least one first threshold includes a minimum number of parties subscribed to the initiated joint deal and the second threshold includes a maximum individual party price for the initiated joint deal, wherein the initiated joint deal is executed if the at least one first threshold and the second threshold are reached (column 11, line 5-60, column 14, line 1-17, 43-46, column 16, line 36-40, 43-47).  

Claim interpretation- For the purpose of claim interpretation it will be understood that either the second party or the virtual account service transfers the funds from the second account to the virtual account service account. 
Regarding claims 8, and 18, Isaacson teaches receiving, using the virtual account service, a further condition from the subscribed second party (¶ 108, 140, 141, 173, 180); and executing the initiated joint deal in response to meeting the at least one first threshold and fulfilling the received further condition from the subscribed second party (¶ 108, 147, 173, 180, 213, 237).  
Regarding claim 10, Isaacson teaches P201702965US01Page 33 of 37storing, using the virtual account service, at least one data corresponding to the initiated joint deal in a first storage device of the first party and a second storage device of the second party (¶ 74, 164, 188, 191, 194, 214, 235-239).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ananda Kumar et al. (9,773,237) (“Kumar”), in view of Isaacson (2012/0150728) (“Isaacson”) and further in view of Trotter (2018/0336554) (“Trotter”).
Regarding claims 9, and 19, Kumar teaches storing, using the virtual account service, at least one data corresponding to the initiated joint deal in a database (column 6, line 4-30). Neither Kumar nor Isaacson teach an encrypted database.  Trotter teaches an encrypted database (¶ 37, 44, 186, 194). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed receiving from each payer of the plurality of payers, through the communication session(s), a commitment to enter into a first financial transaction”, Isaacson(¶ 108), which teaches “the system can optionally receive from the giver a request to establish a subscription, the request indicating at least one subscription requirement” and Trotter (¶ 194), which teaches “this is used to identify if a record has been tampered. Card/Token Application Encrypted Boolean to identify if the Transaction Database transaction is encrypted” in order to provide protection of personal information  (Trotter; ¶ 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stroeh et al., (US 20170004468) teaches multiple payers of a bill.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISIDORA I IMMANUEL/Examiner, Art Unit 3685                                                                                                                                                                                                        /OLUSEYE IWARERE/Primary Examiner, Art Unit 3687